COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-11-00502-CV


IN RE GRAHAM AND MARGARET                                               RELATORS
WHITEHEAD


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relators’ petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relators’ petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: January 10, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).